Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts”in this Registration Statement (Form S-3) and related Prospectus of PGT, Inc.and to the incorporation by reference thereinof our reports dated March 7, 2008, with respect to the consolidated financial statements of PGT, Inc., and the effectiveness of internal control over financial reporting of PGT, Inc., included in its Annual Report (Form 10-K) for the year ended December 29, 2007, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Certified
